Order
PER CURIAM.
Anton Lamont Hickam appeals from his jury convictions for second-degree murder, section 565.021, and armed criminal action, section 571.015. The court sentenced Hickam as a prior and persistent offender to consecutive prison sentences of life, on the second-degree murder conviction, and five years, on the armed criminal action conviction. Hickam raises three points on appeal. In his first point, Hickam alleges the trial court plainly erred in not declaring a mistrial, sua sponte, when the State cross-examined Hickam about whether Hickam believed Joe Williams was guilty of the murder. Hickam argues in his second point that the trial court abused its discretion in precluding him from introducing into evidence a certified copy of a protective order filed by the victim against Joe Williams in the summer of 2000. In his third point, Hickam asserts the trial court plainly erred in failing to declare a *328mistrial, sua sponte, when the State argued in closing that Joe Williams did not have a motive to kill the victim and that the defense had not presented any evidence to support that theory.
Affirmed. Rule 30.25(b).